Case 20-40701-JMM         Doc 28     Filed 10/02/20 Entered 10/02/20 10:54:40           Desc Main
                                    Document      Page 1 of 6



Jason R. Naess, ISBN 8407
Assistant United States Trustee
Andrew S. Jorgensen, ISBN 8695
United States Department of Justice
Office of the United States Trustee
720 Park Blvd, Ste. 220
Boise, Idaho 83712
(208) 334-1300
(208) 334-9756 [Facsimile]
ustp.region18.bs.ecf@usdoj.gov

Attorneys for the Acting United States Trustee

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

In re:                                               Case No. 20-40701-JMM
                                                     Chapter 11
JEFFREY ALLEN KATSEANES

                         Debtor.


 ACTING UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S APPLICATION
 TO EMPLOY AARON J. TOLSON OF TOLSON & WAYMENT, PLLC AS COUNSEL
                           FOR DEBTOR
                           (Docket no. 13)

         Acting United States Trustee Gregory M. Garvin, through his counsel, (“United States

Trustee”), objects to Debtor’s application to employ Aaron J. Tolson, of Tolson & Wayment,

PLLC for the reasons set forth below.

1.       Debtor filed the underlying voluntary chapter 11 petition on September 8, 2020. (Dkt.

No. 1). Debtor requested a subchapter V small business designation. On the same date, Debtor

also filed the Motion for Application to Approve Employment of Attorney (Dkt. No. 13, see also

Dkt. No. 12)

2.       A chapter 11 debtor may, “with the court’s approval . . .” employ professionals if they do


                                                 1
Case 20-40701-JMM        Doc 28     Filed 10/02/20 Entered 10/02/20 10:54:40            Desc Main
                                   Document      Page 2 of 6



not hold or represent an interest adverse to the bankruptcy estate and are disinterested. 11 U.S.C.

§§ 327(a), 1107. Sections 328, 329 and 330 also require disclosure of the employment

relationship between a debtor and attorneys and require information adequate for oversight of

payment to professionals and use of potential estate funds.

3.     Fed. R. Bankr. P. 2014(a) requires that the applicant make the following disclosures:

       . . . to the best of the applicant’s knowledge, all of the person’s connections with
       the debtor, creditors, any other party in interest, their respective attorneys and
       accountants, the United States trustee, or any person employed in the office of the
       United States trustee. The application shall be accompanied by a verified
       statement of the person to be employed setting forth the person’s connections with
       the debtor, creditors, any other party in interest, their respective attorneys and
       accountants, the United States trustee, or any person employed in the office of the
       United States trustee.

4.     Professionals, including attorneys for debtors, seeking to be employed bear the burden of

demonstrating that they do not hold an adverse interest and are disinterested. See Official

Committee of Unsecured Creditors v. ABC Capital Markets Group (In re Capitol Metals Co.,

Inc.), 228 B.R. 724, 727 (9th Cir. BAP 1998); Interwest Business Equipment, Inc., v. United

States Trustee, 23 F.3d 311, 317-318 (10th Cir. 1994). The Ninth Circuit Court of Appeals has

held that the disclosure requirements of Rule 2014 are to be strictly applied, an applicant must

disclose the precise nature of the fee arrangement, and every connection, no matter how trivial it

may seem, must be disclosed. See Neben & Starrett, Inc. v. Chartwell Financial Corp. (In re

Park-Helena Corp.), 63 F.3d 877, 881-82 (9th Cir. 1995). The Court, the United States Trustee,

and other parties in interest are entitled to rely on employment applications and the

accompanying verified statements. See Law Offices of Nicholas A. Franke v. U.S. Trustee (In re

Lewis), 113 F.3d 1040, 1045 (9th Cir. 1997). The fact that connections or conflicts may be

uncovered by the Court or others checking documents in the underlying bankruptcy case or other

                                                 2
Case 20-40701-JMM        Doc 28     Filed 10/02/20 Entered 10/02/20 10:54:40               Desc Main
                                   Document      Page 3 of 6



pending cases does not excuse failure to make full disclosure. See In re B.E.S. Concrete

Products, Inc., 93 B.R. 228, 236 (Bankr. E.D. Cal. 1988) (“It is not sufficient that information

might be mined from petitions, schedules . . . or other sources.”).

5.     On September 8, 2020, Debtor filed an application to employ Aaron J Tolson of Tolson

& Wayment, PLLC (Dkt. No 13). Supplemental material included a fee agreement and other

disclosures educating Debtor on obligations in bankruptcy proceedings, signed by Debtor (Dkt.

13-1); however, it did not include a verified statement from Aaron J. Tolson (“Counsel”).

6.     Mr. Tolson is not eligible to be employed as counsel for Debtor because he has not

provided a verified statement indicating he is disinterested as required by Fed. R. Bankr. P.

2014(a), Bankr. Local R. 2014.1(a)(2), and 11 U.S.C. § 327(a).

7.     Counsel filed a previous chapter 13 case and did work for Debtor in connection with that

case; the case was subsequently dismissed, In re Jeffrey Allen Katseanes and, Billie Katseanes,

18-41017-JMM. Counsel is not eligible for employment in this chapter 11 case because his

application for employment does not establish facts necessary to show his prior work for Debtor

does not create a conflict of interest. Not only is Counsel’s prior connection to Debtor

undisclosed, but it is unknown whether there were any amounts still owing to Counsel for

chapter 13 work when the chapter 11 petition was filed. This hinders an analysis of Counsel’s

disinterestedness. Counsel has not filed an appropriate verified statement complying with Local

Rule 2014.1 including disclosure of interests related to prior work for Debtor.

8.     The Motion for Application to Approve Employment of Attorney cannot be granted

because the Certificate of Service for the Application does not indicate the 20 largest creditors

were served with the Application, as required by Bankr. Local R. 2014.1(b)(3). The Certificate


                                                 3
Case 20-40701-JMM         Doc 28     Filed 10/02/20 Entered 10/02/20 10:54:40               Desc Main
                                    Document      Page 4 of 6



of Service indicates only the US Trustee was served (see Dkt. No. 13 at 4). While other parties

may have been served via CM/ECF service, there is no indication as to who those parties were

and whether they may have been included among the 20 largest creditors. The 20 largest

creditors will need to be served, and they will also need to be given the full 21 days’ notice to

object to the Application.

9.     The Motion for Application to Approve Employment of Attorney cannot be granted

because of significant inconsistencies regarding the retainer identified in the Fee Agreement

(Dkt. No. 12) and the Disclosure of Compensation (Dkt. No. 7). The retainer amount is not set

out in the Application itself; interested parties should not have to search for this in other filings

to see if a retainer was paid. See In re B.E.S. Concrete Products, Inc., 93 B.R. at 236; In re

Lewis, 113 F.3d at 1045. Even so, in the Disclosure of Compensation (Dkt. No. 7) the precise

amount of the retainer is unclear. A retainer of $4,000 is stated in one filing (Dkt. No. 7 at 1), but

$5,000 is stated in another filing (Dkt. No. 12 at 1). Further, the Disclosure of Compensation

indicates a “flat fee” of $4,000 for chapter 11 legal services was paid (Dkt. No. 7 at 1), while the

Application indicates an hourly rate. The fee agreement was signed by Debtor and dated on

September 7, 2020—one day before the petition was filed. It stated, “Client shall pay an initial

retainer of $5,000,” (Dkt. No. 12 at 1) suggesting that payment of a retainer was anticipated in

the future, which may conflict with provisions of 11 U.S.C. § 329(a) and with § 330 requiring

court approval for post-petition compensation if paid from Debtor to Counsel without approval.

10.    Counsel was duty bound to disclose these facts in his employment application. See In re

Park-Helena, 63 F.3d at 880, 882 (attorney must disclose “[a]ll facts that may be pertinent to a

court's determination of whether an attorney is disinterested or holds an adverse interest to the


                                                   4
Case 20-40701-JMM         Doc 28    Filed 10/02/20 Entered 10/02/20 10:54:40              Desc Main
                                   Document      Page 5 of 6



estate”). Had this been discovered later, Counsel could be denied all compensation. Id. at 881,

882 (“[n]egligent or inadvertent omissions do not vitiate the failure to disclose,” and such a

failure “may result in a denial of all requested fees.”). In sum, the Application (including the

Disclosure and Fee Agreement in other filings), as it is, does not allow the United States Trustees

or other interested parties to discern Counsel’s employment arrangement with Debtor and

compliance with §§ 327-330 and Rule 2014.

       For the foregoing reasons, the application to employ should be denied.

Date: October 2, 2020                         GREGORY M. GARVIN
                                              Acting United States Trustee
                                              Region 18


                                          By: /s/ Andrew S. Jorgensen
                                              ANDREW S. JORGENSEN
                                              Attorney for the Acting United States Trustee
                                              Andrew.jorgensen@usdoj.gov




                                                 5
Case 20-40701-JMM       Doc 28     Filed 10/02/20 Entered 10/02/20 10:54:40            Desc Main
                                  Document      Page 6 of 6



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 2, 2020, I caused the foregoing document to be
filed with the Court’s CM/ECF system which causes a copy of the foregoing to be served by
electronic means on the parties reflected on the Notice of Electronic Filing.

       Jesse A.P. Baker on behalf of Creditor BANK OF AMERICA, N.A.
       ecfidb@aldridgepite.com, JPB@ecf.courtdrive.com

       Jared M Harris on behalf of Creditor Judy Katseanes
       jharris@bakerharrislaw.com, cblackburn@bakerharrislaw.com

       Gary L. Rainsdon, Subchapter V Trustee
       trustee@filertel.com

       Andrew Seth Jorgensen on behalf of U.S. Trustee US Trustee
       andrew.jorgensen@usdoj.gov

       Jason Ronald Naess on behalf of U.S. Trustee US Trustee
       Jason.r.naess@usdoj.gov

       Aaron J Tolson on behalf of Debtor Jeffrey Allen Katseanes
       ajt@aaronjtolsonlaw.com

       US Trustee
       ustp.region18.bs.ecf@usdoj.gov

       All CM/ECF registered participants receiving notice in this case, but not reflected herein


Date: October 2, 2020
                                             /s/ Andrew S. Jorgensen
                                              ANDREW S. JORGENSEN




                                                6
